Case 6:19-cv-00759-PGB-DCI Document 29 Filed 08/19/19 Page 1 of 1 PageID 121



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

CLIVE GORDON,

      Plaintiff,

-vs-                                                      CASE NO.: 6:19-CV-00759-PGB-DCI

BAYVIEW LOAN SERVICING, LLC,

      Defendant.
                                             /

                                         NOTICE OF SETTLEMENT

           Plaintiff, Clive Gordon, by and through the undersigned counsel, hereby notifies the Court that

the parties have reached a settlement with regard to this case and are presently drafting and finalizing the

settlement agreement, and general release or documents. Upon execution of the same, the parties will file

the appropriate dismissal documents with the Court.

                                        CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

electronic mail on this 19th of August, 2019 to: Brendan I. Herbert, Esquire, and Dale Evans, Esquire,

777     South      Flagler   Drive,   East   Tower,   Suite   215,   West   Palm   Beach,    Florida   33401

(brendan.herbert@lockelord.com; dale.evans@lockelord.com).



                                                      /s/Frank H. Kerney, III, Esquire
                                                      Frank H. Kerney, III, Esquire
                                                      Florida Bar #: 88672
                                                      Morgan & Morgan, Tampa, P.A.
                                                      One Tampa City Center
                                                      201 North Franklin Street, 7th Floor
                                                      Tampa, FL 33602
                                                      Telephone: (813) 223-5505
                                                      Facsimile: (813) 223-5402
                                                      fkerney@forthepeople.com
                                                      snazario@forthepeople.com
                                                      mmartinez@forthepeople.com
                                                      Counsel for Plaintiff
